Citation Nr: 1503468	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-24 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and anxiety.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November1983 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This matter was previously before the Board in June 2014, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in March 2013 prior to the remand.  A transcript of the hearing is available on the Virtual VA.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The June 2014 remand order directed the AOJ to schedule the Veteran for a new examination to determine whether he has a currently diagnosed acquired psychiatric disorder that was as least as likely as not incurred in service or otherwise caused by an in-service event, injury or illness.  

An August 2014 VA examiner determined the Veteran does not have PTSD, but diagnosed an unspecified anxiety disorder and persistent depressive disorder.  However, the examiner determined there was no evidence linking any of the Veteran's current diagnoses to his military service.  

In his opinion, the August 2014 examiner noted a record of proceedings from a June 1998 discharge upgrade hearing by the Air Force Board for Correction of Military Records (AFBCMR), which includes the statement, "I'm in great shape!  No stress!"  The examiner attributed this statement to the Veteran and concluded it was "inconsistent with a typical PTSD presentation."  The examiner also noted an October 1988 medical examination report referenced in the record of proceedings that "[did] not reflect any outstanding medical conditions at that time and qualifie[d] the member for worldwide duty."

Although submitted by the Veteran, it appears the AFBCMR record of proceedings does not pertain to the Veteran.  The service member referenced in the record of proceedings initially received a general discharge from the Air Force in February 1989, which was later upgraded to an honorable discharge in June 1998.  The Veteran's DD 214 indicates he was honorably discharged from the Air Force in August 1992.  There is no evidence of record that indicates he was discharged from the Air Force prior to that date and subsequently reenlisted.  Furthermore, the Veteran's service personnel records contain several performance evaluations completed after February 1989.  

The Veteran also denied any disciplinary action or loss of rank while in the military during the August 2014 examination.  The service member in the AFBCMR record of proceedings received an involuntary separation after receiving two nonjudical punishments under Article 15 of the Uniform Code of Military Justice.  

The Veteran's service personnel records also show he served in a different capacity than the service member referenced in the AFBCMR record of proceedings.  The Veteran's performance evaluations indicate he served as a Prime RIBS (Readiness in Base Services) instructor from July 1987 to December 1998 and as a Service Training Manager from December 1988 to August 1990.  The service member referenced in the AFBCMR record of proceedings served as an entry control specialist prior to his discharge from service in February 1989.  

The service member referenced in the AFBCMR record of proceedings also sought mental health treatment at the Dorn VA Psychiatric Hospital in Colombia, South Carolina, after separation from service.  The Veteran's initial application for compensation indicates he first sought mental health treatment at the Monongalia County Community Based Outpatient Clinic (CBOC) in Westover, West Virginia, in April 2011.  

An opinion that is based on an incorrect factual premise is inadequate.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  As the August 2014 opinion appears based on an incorrect factual premise, a new VA examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting VA's duty to ensure that any medical examination or opinion it provides is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Request that the service treatment records added to the Veteran's electronic claims file on July 29, 2014, be rescanned into VBMS, as the fifth and sixth pages of the file are illegible.  It should be noted whether the rescanned document is the best possible copy.

2.  After completing the foregoing development, schedule the Veteran for a new VA examination to determine whether any currently diagnosed psychiatric disorder (present at any time since approximately 2011) is the result of a disease or injury in service.  The examiner must review the claims file and remand order.

For each diagnosis, the examiner must state whether it is as likely as not that the psychiatric disorder was incurred in service or was otherwise caused by an in-service event, injury or illness.  If a previously diagnosed psychiatric disorder is not found currently, the examiner should address whether the prior diagnosis was erroneous or the previously diagnosed condition is in remission.  The examiner must provide detailed reasons for all opinions.

The examiner must be advised that the Veteran is competent to report in-service symptoms and history, and such reports, including those of a continuity of symptomatology, must be specifically acknowledged and considered in formulating the opinion requested.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

